April 30, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
    HAND & WRIST CENTER OF HOUSTON, P.A. AND SCA HOUSTON
        HOSPITAL FOR SPECIALIZE SURGERY, L.P., Appellant

NO. 14-12-00089-CV                          V.

                     REPUBLIC SERVICES, INC., Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Republic
Services, Inc., signed, January 6, 2012, was heard on the transcript of the record.
We have inspected the record and find error in the judgment. We therefore
MODIFY the judgment of the court below to award prejudgment interest in the
amount of $313.72 to Hand & Wrist; and to award prejudgment interest in the
amount of $1,318.78 to SCA Hospital.

       We order the judgment of the court below AFFIRMED except as modified
in this judgment.

      We order appellee, Republic Services, Inc., to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.